Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19-20, 22, 24-26, 28, 29, 31-33, 35, 36  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yossi Bar-El et al (20160346478).
Regarding claim 1, Yossi, Fig. 4E,6A,6B, discloses a powered fluid injector comprising: a sleeve 621 configured to receive a reservoir 620 that includes an inner reservoir diameter and a reservoir length L defining an internal reservoir volume and a plunger 440 within the internal reservoir volume; a drive assembly 452 configured to pressurize the internal reservoir volume, the drive assembly comprising: a tip 424 having a central longitudinal axis and configured to be secured to the plunger, the tip having a retracted position and an extended position, an actuator 410 configured to supply a motive force to the tip for moving the tip between the retracted position and the extended position, and a plurality of mechanical segments 412,414 configured to transmit the motive force from the actuator to the tip, wherein the plurality of mechanical segments are connected and form a telescoping member, and wherein the plurality of connected mechanical segments includes a first segment 412 portion having a first diameter and a second segment portion 414 having a second diameter that is greater than the first diameter, and wherein the first segment portion is configured to extend out from a first nesting position within the second segment portion when the actuator supplies the motive force; and a drive assembly housing (portion of 622 above 620 in Fig 6c) having a housing length in a direction parallel to the central longitudinal axis, a housing width in a first direction perpendicular to the central longitudinal axis, and a housing height in a second direction perpendicular to the central longitudinal axis, wherein the actuator 410 is positioned within the drive assembly housing, and wherein the plurality of mechanical segments 412,414 are positioned within the drive assembly housing when the tip is in the retracted position, and wherein the housing length and the reservoir length L define a package length extending in the direction parallel to the central longitudinal axis and the package length is less than 2L (portion of 622 above 620 in Fig 6c is clearly much smaller than axial length of 620).
As to claim 19, the first diameter of the first segment portion 412 and the second diameter of the second segment 414 portion are each less than the inner reservoir diameter 620.
As to claim 33, plurality of connected mechanical segments further includes comprises a third segment 404 portion having a third diameter, and wherein the second segment portion 414 extends out from a second nesting position within the third segment portion when the motive force is supplied.
As to claim 35, the actuator 410 comprises a leadscrew that translates applied rotational force into linear motion.
As to claim 36, the actuator comprises first and second telescoping shaft segments (threads on 412,414), with the first telescoping shaft segment extending out from and retracting to a shaft nesting position within the second telescoping shaft segment.  
As to claim 20, in making and/or using the device of Yossi, Fig. 4E,6A,6B, for pressurizing a fluid at a powered fluid injector, one would perform the steps of actuating a drive assembly 452 of the powered fluid injector to supply a motive force for moving a tip 424 of the drive assembly between a retracted position and an extended position, the tip being configured to be secured to a plunger 440 that is within an internal volume of a reservoir, the motive force being transmitted to the tip by a telescoping member 412,414 that comprises a first segment portion 412 having a first diameter and a second segment portion 414 having a second diameter that is greater than the first diameter, wherein the first segment portion extends out from a first nesting position within the second segment portion when the motive force is supplied; moving the tip from the retracted position to the extended position by moving a portion of the drive assembly from a first location to a second location; and moving the tip from the extended position to the retracted position by moving the portion of the drive assembly from the second location to the first location.
As to claim 22, the telescoping member further comprises a third segment 404 portion having a third diameter, and wherein the second segment portion 414 extends out from a second nesting position within the third segment portion when the motive force is supplied.
As to claim 24, actuating the drive assembly 452 of the powered fluid injector comprises translating applied rotational force into linear motion (by lead screw 410).
As to claim 25, actuating the drive assembly 452 of the powered fluid injector comprises extending a first telescoping shaft 412 segment from, and retracting the first telescoping shaft segment 412 to, a shaft nesting position within a second telescoping shaft segment 414.
As to claim 26, Yossi, Fig. 4E,6A,6B, discloses a powered fluid injector comprising: a sleeve 621 configured to receive a reservoir 620 that includes an inner reservoir diameter and a reservoir length L defining an internal reservoir volume and a plunger 440 within the internal reservoir volume; a drive assembly 452 configured to pressurize the internal reservoir volume, the drive assembly comprising: a tip 424 having a central longitudinal axis and configured to be secured to the plunger, the tip having a retracted position and an extended position, an actuator 410 configured to supply a motive force to the tip for moving the tip between the retracted position and the extended position, and a telescoping member 412,414 configured to transmit the motive force from the actuator to the tip, the telescoping member comprising a first segment portion 412 having a first diameter and a second segment portion 414 having a second diameter that is greater than the first diameter, the first segment portion being configured to extend out from a first nesting position within the second segment portion when the actuator supplies the motive force; and  a drive assembly housing (portion of 622 above 620 in Fig 6c) having a housing length in a direction parallel to the central longitudinal axis, a housing width in a first direction perpendicular to the central longitudinal axis, and a housing height in a second direction perpendicular to the central longitudinal axis, wherein the actuator is positioned within the drive assembly housing, and wherein the first segment portion and the second segment portion are positioned within the drive assembly housing when the tip is in the retracted position, and wherein the housing length and the reservoir length L define a package length extending in the direction parallel to the central longitudinal axis and the package length is less than 2L (portion of 622 above 620 in Fig 6c is clearly much smaller than axial length of 620).  
As to claim 28, the first diameter of the first segment portion 412 and the second diameter of the second segment 414 portion are each less than the inner reservoir diameter 620.
As to claim 29, the telescoping member further comprises a third segment 404 portion having a third diameter, and wherein the second segment portion 414 extends out from a second nesting position within the third segment portion when the motive force is supplied.
As to claim 31, the actuator 410 comprises a leadscrew that translates applied rotational force into linear motion.
As to claim 32, the actuator comprises first and second telescoping shaft segments (threads on 412,414), with the first telescoping shaft segment extending out from and retracting to a shaft nesting position within the second telescoping shaft segment.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23, 30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yossi Bar-El et al (20160346478) in view of Fernie et al (20140137323).
Yossi fails to disclose first innermost telescopic segment extending out first and having a catch to cause extension of second segment. Fernie et al, Fig 12, 15, teaches a first innermost telescopic segment 216 extending out first and having a catch 221 to cause extension of second segment 214.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Yossi with first innermost telescopic segment extending out first and having a catch to cause extension of second segment as taught by Fernie as an art-recognized functionally equivalent substitute telescoping drive mechanism yielding predictable results of retractable extension.
Claim(s) 18, 21, 27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yossi Bar-El et al (20160346478) in view of Fernie et al (20140137323) further in view of Yates et al (20140303560).
Yossi fails to disclose first innermost telescopic segment extending out first and having a catch to cause extension of second segment. Fernie et al, Fig 12, 15, teaches a first innermost telescopic segment 216 extending out first and having a catch 221 to cause extension of second segment 214.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Yossi with first innermost telescopic segment extending out first and having a catch to cause extension of second segment as taught by Fernie as an art-recognized functionally equivalent substitute telescoping drive mechanism yielding predictable results of retractable extension.
Yossi as modified fails to disclose a motor with adjustable speed. Yates, Para 41, teaches a similar device with motor for telescopic actuation having adjustable speed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Yossi as modified with a variable speed motor as taught by Yates in order to enable adjustable fluid delivery rates.  With such modification, the actuator would be capable of increasing a speed at which the second segment portion is extended for moving the tip between the retracted position and the extended position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753